Order reversed, with costs, report of commissioners reinstated, and motion to confirm same granted, with costs, together with an additional allowance of five per cent upon the amount awarded, upon the ground that the commissioners in making the award did not allow any damages for the closing of Royce road; that they based their finding upon legal elements of damage only; and that in the absence of apparent injustice, obvious misapprehension of material fact or of legal principle, or clear indication of prejudice or passion, the finding should not be disturbed. (Matter of Grade Crossing Comrs., Nos. 120 & 125, 210 App. Div. 328, 338; affd., 240 N. Y. 612.) All concur. Present — Hubbs, P. J., Davis, Sears, Crouch and Taylor, JJ.